PETERS, C. J.
The only question' in this case arises on the plea of set-off. The plaintiff sued as the assignee of Lane, .and the defendant claimed as a set-off a note for a larger amount, which Lane owed him at the time the note sued on was given, and at the time it was assigned to the plaintiff. Under the charge of the court, the set-off was allowed; and this ruling is assigned as error. The ruling of the court was certainly correct. Our statute is a direct authority to that effect. It is in these words : “ All contracts and writings, except bills of exchange, and promissory notes payable in money at a bank or private banking house, and paper issued to circulate as money, are subject to all payments; sets-off, and discounts, had or possessed against the same previous to notice of the assignment or transfer.” Rev. Code, § 1839. Tins puts the assignee in the place of the assignor, just as if the suit had been brought by the latter against the maker. There can be no doubt that, in an action between Redding and Lane, these notes would be mutual debts, both being due at the time'of suit brought. Such debts may be set off against each other, under the statute. Rev. Code, § 2642. This set-off, by virtue of the statute above quoted, clings to the demand in the hands of the assignee. Such was the effect of the charges of the court. This was correct.
The judgment is, therefore, affirmed, with costs.